DETAILED ACTION
This final office action is in response to the request for continued examination filed on 04/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021 has been entered.
Response to Amendment
The amendment filed on 04/15/2021 has been entered. 
Status of Claims
Claim 1 has been amended. Claims 9, 12-15 are canceled. Claims 1-8, 10-11, and 16-20 are currently pending and have been examined. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0031162 (hereinafter; Sagi) further in view of (US Pub. No. 2003/0200113 hereinafter; Latta)
Regarding claim 1, Sagi discloses:
A system of handling of mailpieces and producing files containing information about printed mailpieces belonging to a same job, the system comprising a plurality of folder inserters each having a reading device for extracting at least a job ID and a mailpiece ID from each of said printed mailpieces, wherein for processing said printed mailpieces through said plurality of folder inserters the system comprises at least: [e.g.  Sagi 0029 discloses printed mailpieces belonging to a same job (i.e. a closed loop lifecycle system, 0029 recites: “A lifecycle monitoring system 1 serves as a gathering point for document information from the closed loop lifecycle of mail piece communications. Much of the information regarding status of the documents comes from the same system that oversees creation of the documents and mail pieces.” Further; Sagi 0045 recites: “Within the inserter, a scanner 322 typically identifies the codes marked on documents as they are fed into the inserter system at the input mechanism 301. The scanner 322 may also check each document as it passes, and compare the data on the document with data in the corresponding print stream file.” (Each document or mailpiece is related back to common identifier and common record.)]  
a processing node, including computing hardware configured with data- processing and communications facilities, the processing node being connected, via at least one corresponding near-real-time connection, with at least one folder inserter of said plurality of folder inserters (Sagi discloses a real time connection, 0058 recites: “The system of the present invention can track individual mail pieces in real time and alert users to problems.” Sagi 0039 discloses a plurality of inserters.) and adapted to check said job ID against job integrity rules and to check said mailpiece ID from at least a printed mailpiece against mailpiece integrity rules, Sagi discloses checking jobs against integrity rules by comparing information to determine if an error has occurred, 0045 recites: “Within the inserter, a scanner 322 typically identifies the codes marked on documents as they are fed into the inserter system at the input mechanism 301. The scanner 322 may also check each document as it passes, and compare the data on the document with data in the corresponding print stream file. From this comparison it may be determined if an error has occurred, and an indication may be provided indicating an error. Using this information, the lifecycle tracking system 1 may indicate corrective action that must be taken.”) and to further check out a job corresponding to said job ID based on said job integrity rules,  (Sagi discloses  checking jobs based on integrity rules (i.e. status against a plurality of data sources), 0054 recites: “In FIG. 6, a preferred display of particularized information regarding an individual mail piece is depicted in accordance with the present invention. When an individual mail piece 405 is selected, a mail piece window 601 may appear and provide detailed information about the status and content of the mail piece. In particular, the addressee 602, return address 603, postage information 604, processing data 605 may all be displayed. Document ID, job ID and the document status are indicated in the status bar 607. The particularized document data is gathered from the plurality of data sources available to the lifecycle tracking system.” See at least Figure 6, Document Status from Status bar 607 is verified against a plurality of data sources.)  wherein said job represents a plurality of mailpieces to be processed as a batch, through said plurality of folder inserters; (Sagi  discloses processing mailpieces as a batch, 0012 recites “When reply mail pieces are sent back from the recipient to the originator, the reply mail pieces are sorted with an incoming sorter. The incoming sorter can sort incoming mail pieces into bundles to be handled by the same group within the organization. The incoming sorters may also include scanning capabilities to determine if an incoming mail piece is a return mail piece, and such return mail piece may also be sorted accordingly for appropriate handling.” Sagi 0039 discloses a plurality of inserters.) 
a storage node, including computing hardware configured with data-storage and communications facilities, the storage node is connected to said processing node and adapted to store said job ID and mailpiece ID sent by the processing node; [e.g. Sagi Figure 2, Database 223 connected to Application server 222.]
and an interface node, including computing hardware configured with file import/export facilities, the interface node is connected to said storage node and adapted to import and export said files; [e.g. Sagi Figure 2. Universal data handler 221 and web server 224 may access Database 223 via Application Server 222 and also communicate with customer environment 230 and command center 200 over various networks.]
processed by any folder inserters of said plurality of folder inserters, (Sagi 0039 discloses a plurality of inserters.)
Although Sagi discloses a system for handling mailpieces and a plurality of inserters, Sagi does not specifically disclose directing transactions of a checked out job to go through the processing node. However, Latta discloses the following limitations:   
wherein, the processing node is adapted to check out the job for exclusive use by the processing node [e.g. Latta [0060] discloses at each processing center mail pieces are sorted into batches; after sorting the mail into batches, the batches are then transferred to the appropriate postal regional sorting centers; [0062] discloses mail pieces that have destination codes unique to only one processing center.]
and while the job is checked out to the processing node: the processing node becomes a primary processing node for the job; [e.g. Latta [0049]; [0078] disclose primary sorting done for each node for local distribution.] and all transactions relating to the checked out job, [e.g. Latta [0049] discloses after sorting originating at node j, forwarding the mail piece to node i in the multi node network of distribution centers.]   and mailpieces within  the job are directed to go through the primary processing node. [e.g. Latta [0049] discloses a primary sorting distribution node for all mail pieces.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system for handling mailpieces of Sagi with the network-based mail processing system that includes an originating presort node to receive and process mail and sorting centers associated with destination codes in order to enable higher density of sorts at destination nodes and reduce overall sorts, postage, and sort costs over non-interactive processing centers (Latta abstract)  because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claim 2, Sagi discloses:
The system of claim 1 further comprising a user frontend connected to said storage node and adapted to receive data. [e.g. Sagi 0043 recites: “The universal data handler 221 provides the ability to receive document production data from a variety of different sources having different formats, and to ensure that the data is properly processed and streamed to the command infrastructure 210 in the manner desired by users of the lifecycle tracking system 1. The universal data handler 210 is also capable of handling the high volume of data that is generated in a high volume such as document factory 240. The universal data handler 210 preferably includes a streaming framework implementing a mechanism to stream events (data) to registered users at the command center 200.” (See at least Figure 2)]  
Regarding claim 3, Sagi discloses:
The system of claim 1, wherein said processing node, said storage node and said interface node are in a same computer. [e.g. Sagi 0035 recites: “The universal data handler 221 provides the ability to receive document production data from a variety of different sources having different formats, and to ensure that the data is properly processed and streamed to the command infrastructure 210 in the manner desired by users of the lifecycle tracking system 1. The universal data handler 210 is also capable of handling the high volume of data that is generated in a high volume such as document factory 240. The universal data handler 210 preferably includes a streaming framework implementing a mechanism to stream events (data) to registered users at the command center 200.” (See at least Figure 2 Site infrastructure 220.) Sagi does not explicitly state whether or not such nodes are “in a same computer”. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate such nodes in a same computer or to “split” them “onto different computers” under a “making integral” rationale akin to the claims at issue in In re Larson, 340 F. 2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) or a “making separable” rationale akin to the claims at issue in In re Dulberg, 289 F. 2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Regardless of their presence on a same or on different computers, the functions of the claimed nodes are equivalent.]  
Regarding claim 4, Sagi discloses:
The system of claim 1, wherein said processing node, said storage node and said interface node are split onto different computers. [e.g. Sagi 0035 recites: “The universal data handler 221 provides the ability to receive document production data from a variety of different sources having different formats, and to ensure that the data is properly processed and streamed to the command infrastructure 210 in the manner desired by users of the lifecycle tracking system 1. The universal data handler 210 is also capable of handling the high volume of data that is generated in a high volume such as document factory 240. The universal data handler 210 preferably includes a streaming framework implementing a mechanism to stream events (data) to registered users at the command center 200.” (See at least Figure 2 Site infrastructure 220.) Sagi does not explicitly state whether or not such nodes are “split onto different computers.” However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate such nodes in a same computer or to “split” them “onto different computers” under a “making integral” rationale akin to the claims at issue in In Re Larson, 340 F. 2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) or a “making separable” rationale akin to the claims at issue in In re Dulberg, 289 F. 2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Regardless, of their presence on a same or on different computers, the functions of the claimed nodes are equivalent.]     
Regarding claim 5, Sagi discloses:
The system of claim 3, wherein communications between said processing node, said storage node and said interface node use a local protocol. [e.g. Sagi 0035 recites: “The universal data handler 221 provides the ability to receive document production data from a variety of different sources having different formats, and to ensure that the data is properly processed and streamed to the command infrastructure 210 in the manner desired by users of the lifecycle tracking system 1. The universal data handler 210 is also capable of handling the high volume of data that is generated in a high volume such as document factory 240. The universal data handler 210 preferably includes a streaming framework implementing a mechanism to stream events (data) to registered users at the command center 200.” See at least Figure 2 Site infrastructure.” Further; 0033 recites: “Preferably the command center 200 will be capable of monitoring document production sites at a plurality of remote and local locations.”] 
Regarding claim 6, Sagi discloses:
The system of claim 4, wherein communications between said processing node, said storage node and said interface node use a network protocol. [e.g. Sagi 0035 recites: “The universal data handler 221 provides the ability to receive document production data from a variety of different sources having different formats, and to ensure that the data is properly processed and streamed to the command infrastructure 210 in the manner desired by users of the lifecycle tracking system 1. The universal data handler 210 is also capable of handling the high volume of data that is generated in a high volume such as document factory 240. The universal data handler 210 preferably includes a streaming framework implementing a mechanism to stream events (data) to registered users at the command center 200.” See at least Figure 2 Site infrastructure. Further; 0033 recites: “Preferably the command center 200 will be capable of monitoring document production sites at a plurality of remote and local locations. Terminals 201 within the command center 200 allow users to interface with the lifecycle monitoring system through a command intranet 203. Alternately, a remote terminal 202 may communicate to the command infrastructure 210 through a network 204, such as the Internet.”]   
Regarding claim 7, Sagi discloses:
The system of claim 1, wherein each folder inserter has a processing node and wherein the processing nodes of the folder inserters relay said job ID and mailpiece ID to the processing node that has checked out the job. [e.g. Sagi 0045 recites: “Within the inserter, a scanner 322 typically identifies the codes marked on documents as they are fed into the inserter system at the input mechanism 301. The scanner 322 may also check each document as it passes, and compare the data on the document with data in the corresponding print stream file.” Further; 0054 recites: “Document ID, job ID and the document status are indicated in the status bar 607. The particularized document data is gathered from the plurality of data sources available to the lifecycle tracking system.” See at least Figure 6]  
Regarding claim 8, Sagi discloses:
The system of claim 1, comprising a single processing node and wherein all folder inserters share said single processing node. [e.g. Sagi 0042 recites: “Data from the various components of the data factory 240 are transmitted via the site intranet 225 to the site infrastructure 220. At the site infrastructure 220, a universal data handler 221 is capable of handling the diverse types of data to be used for lifecycle monitoring from the varied sources. The site infrastructure also includes a local application server 222, a database 223 and a web server 224.” See at least Figure 2; Universal Data Handler 221, Application Server 222.] 
Regarding claim 10, Although Sagi discloses a system for handling mailpieces, Sagi does not specifically disclose serializing communication between nodes with a transaction ID. However, Latta discloses the following limitations:   
The system of claim 1, wherein the communications between said nodes are serialized within a message object having a transaction ID. [e.g. Latta [0009] discloses identifying mail pieces via an identification number; bar code information is printed in the mail piece using an ID number; this information is relayed back to the original presort center (process node); [0057] discloses In the network process system, mail piece identification will be unique within the processing network, enabling each mail piece/item to be processed wherever the final physical processing is done with correct bar code.]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system for handling mailpieces of Sagi with the network-based mail processing system that includes an originating presort node to receive and process mail and sorting centers associated with destination codes and ID numbers printed in the mail pieces in order to enable higher density of sorts at destination nodes and reduce overall sorts, postage, and sort costs over non-interactive processing centers (Latta abstract)  because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, Sagi discloses:
The system of claim I, wherein the plurality of folder inserters is allocated to a plurality of production sites. [e.g. Sagi 0033 recites: “In FIG. 2, a system for implementing life cycle monitoring system 1 is depicted. Monitoring and control of lifecycle monitoring is preferably handled from a command center 200, which may or may not be geographically proximal to the site where documents are being created and formed into mail pieces. Preferably the command center 200 will be capable of monitoring document production sites at a plurality of remote and local locations.” See at least Figure 2, Document Factory 240 includes Inserter 245]  
Regarding claim 16, Sagi discloses: 
The system of claim 1, wherein the plurality of folder inserters is located at a first production site and the job is processed simultaneously by more than one of the plurality of folder inserters at the first production site. [e.g. Sagi 0018 recites: “The production and management process may be comprised of a plurality of different stages including: utilizing a print stream to generate the documents, printing documents on a printer in accordance with the print stream, and forming completed mail pieces on an inserter from the printed documents in accordance with mail piece creation data files.”]  
 Regarding claim 19, Sagi discloses: 
The system of claim 1, wherein the communications between the folder inserter and the processing node are in real-time. [e.g. Sagi 0016 recites: “Real time monitoring of individual mail pieces allows real time responsive actions (such as reprint, customer communications and notifications) based on mail piece status changes throughout the mail production process. Document lifecycle tracking also tracks the document through delivery, receipt and responses received pursuant to the produced document.” (See at least Figures 2 and 6; Inserter communicates with Application Server over Site Intranet in real time)] 
Regarding claim 20, Sagi discloses: 
The system of claim 1, wherein the processing node is adapted to relay the job to another processing node if the job has already been checked out by said another processing node. [e.g. Sagi 0007 recites: “After being stuffed with the collations, the envelopes are removed from the insertion station for further processing. Such further processing may include automated closing and sealing the envelope flap, weighing the envelope, applying postage to the envelope, and finally sorting and stacking the envelopes.”]
 
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagi in view of Latta, further in view of US Pub. No. 2010/0106282 (hereinafter; Mackelprang).
Regarding claim 17, although Sagi discloses a system for handling mailpieces, Sagi does not specifically disclose the jobs being processed successively or simultaneously. However, Mackelprang discloses the following limitations:
The system of claim 1, wherein the plurality of folder inserters is located at least at a first production site and a second production site and the job is processed successively by at least one of the plurality of folder inserters at the first production site and at least one of the plurality of folder inserters at the second production site. [e.g. Mackelprang  0004 recites: “Types of machine resources found within a typical document processing facility may vary from one facility to the next, but may generally include sorters for sorting mail articles according to a sort scheme into one or more mail bins, inserters for manufacturing mail articles and preparing them for distribution, cutters, printers and folders for generating, assembling, arranging and organizing mail articles, mail bins for accumulating the multitude of mail articles processed in preparation for distribution, postage meters for applying postage to mail articles according to their particular weight class/mail category, etc.” Further; 0025 recites: “With various machines and processes required, this means the workflow procedure as prescribed in the workflow template for this job may itself comprise execution of multiple interdependent and/or concurrent or parallel workflows (by machine) for successful execution.”] 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system for handling mailpieces and the multiple locations of Sagi with the workflow procedure of Mackelprang to help track and transport items to a destination location (Mackelprang abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 18, although Sagi discloses a system for handling mailpieces, Sagi does not specifically disclose the jobs being processed successively or simultaneously. However, Mackelprang discloses the following limitations:
The system of claim 1, wherein the plurality of folder inserters is located at least at a first production site and a second production site and the job is processed simultaneously by at least one of the plurality of folder inserters at the first production site and at least one of the plurality of folder inserters at the second production site. [e.g. Mackelprang  0004 recites: “Types of machine resources found within a typical document processing facility may vary from one facility to the next, but may generally include sorters for sorting mail articles according to a sort scheme into one or more mail bins, inserters for manufacturing mail articles and preparing them for distribution, cutters, printers and folders for generating, assembling, arranging and organizing mail articles, mail bins for accumulating the multitude of mail articles processed in preparation for distribution, postage meters for applying postage to mail articles according to their particular weight class/mail category, etc.” Further; 0025 recites: “With various machines and processes required, this means the workflow procedure as prescribed in the workflow template for this job may itself comprise execution of multiple interdependent and/or concurrent or parallel workflows (by machine) for successful execution.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system for handling mailpieces and the multiple locations of Sagi with the workflow procedure of Mackelprang to help track and transport items to a destination location (Mackelprang abstract) because the references are analogous since they both fall within Applicant’s field of endeavor and are also reasonably pertinent to the problem with which Applicant is concerned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683